DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Per claim 6, line 3, insert --have-- after “block”.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per claim 1, the cited prior art reference fails to teach or sufficiently suggest “the controller assigns a higher priority between the highest priority and the lowest priority to the at least one memory block as the size of the bad word line group is smaller”.
	Per claims 2-7 and 9-10, the claims are dependent on claim 1 and as such are allowable for at least the same reason as claim 1.
	Per claim 11, the claim teaches a method performing the same functionalities as claim 1’s memory system.  As such the instant claim is allowable for the same reason as claim 1.

	Per claim 20, the claim teaches a controller apparatus performing the same functionalities as claim 1’s controller.  As such the instant claim is allowable for the same reason as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).

Primary Examiner
Art Unit 2138

8 March 2021